Citation Nr: 0016174	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ear condition.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1953 to July 
1953.

An RO rating decision in January 1957 denied the veteran's 
claim for service connection for an ear condition with 
hearing loss, on the basis that the existence of an ear 
condition was noted prior to enlistment and there was no 
evidence of aggravation in service. The veteran was notified 
of this decision, and he did not appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1998 RO rating decision that denied the 
veteran's claim for service connection for otitis media, 
suppurative, bilateral, with loss of hearing.  The veteran 
submitted a notice of disagreement in January 1999, and the 
RO issued a statement of the case in January 1999.  The 
veteran submitted a substantive appeal in February 1999 and 
testified at a hearing in May 1999.

Since the January 1957 RO rating decision denying service 
connection for an ear condition with hearing loss, the 
adjudication of claims for service connection for disability 
due to impaired hearing has been altered by Hensley v. Brown, 
5 Vet. App. 155 (1993), and new regulations have come into 
effect.  38 C.F.R. § 3.385 (November 1994).  Under the 
circumstances, the Board has separated the veteran's claim 
into two issues as shown above, and will consider the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993).  The Board determines that no 
prejudice to the veteran results therefrom, in view of the 
favorable action taken below on this issue.

FINDINGS OF FACT

1.  By an unappealed RO rating decision in 1957, service 
connection for an ear condition was denied.

2.  Evidence submitted since the 1957 RO denial of service 
connection for an ear condition is redundant and cumulative 
or duplicative of evidence already submitted, or is new 
evidence that does not bear directly and substantially on the 
matter at hand, or is not of such significance that it must 
be considered to fairly consider the claim.

3.  Bilateral hearing loss had its onset in service.


CONCLUSIONS OF LAW

1.  The unappealed 1957 RO decision, denying the veteran's 
claim for service connection for an ear condition, was final.  
Veterans Regulation No. 2(a), pt. II, par. III; Department of 
Veterans Affairs Regulation 1008; effective Jan. 25, 1936, to 
Dec. 31, 1957.

2.  The additional evidence submitted subsequent to the 1957 
RO decision, denying the veteran's claim for service 
connection for an ear condition, is not new and material; the 
claim is not reopened; and the prior RO rating decision 
remains final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 38 C.F.R. 
§§ 3.303, 3.309, 3.385 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen
the Claim for Service Connection for an Ear Condition

A.  Factual Background

The veteran had active service from January 1953 to July 
1953.

Service medical records of the veteran's pre-induction 
examination in April 1951 note the existence of "chronic 
otitis external right ear."

Records also show that the veteran was separated from service 
in July 1953 due to chronic suppurative otitis media, 
bilateral, that was found to have existed prior to service 
and that was not responding to medical treatment.

The evidence of record at the time of the January 1957 RO 
decision consisted primarily of service medical records, 
service personnel records, VA hospital records, and a report 
of VA examination.

Evidence submitted since the January 1957 RO decision 
includes testimony and statements by the veteran that he may 
have had earaches as a child; that exposure to loud noises in 
service aggravated his ear condition; and that he has had 
chronic ear pain since his release from military service.  
Additional evidence submitted includes VA outpatient 
treatment records and reports of VA examinations showing 
chronic ear disease.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

A pre-existing disease or injury will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service or in the case of peacetime service 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154 (West 
1991); 38 C.F.R. § 3.306 (1999).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

The 1957 RO rating decision denied service connection for an 
ear condition based upon evidence establishing the existence 
of an ear condition prior to service and the lack of evidence 
showing aggravation in service.  Since the veteran did not 
submit a timely notice of disagreement and a timely 
substantive appeal to the 1957 RO rating decision that denied 
the veteran's claim for service connection, it is final with 
the exception that the veteran may later reopen the claim if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a) (1999).  The question 
now presented is whether new and material evidence has 
been submitted since the RO's adverse 1957 rating decision, 
denying the veteran's claim for service connection for an ear 
condition, to permit reopening of the claim.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996); Glynn v. Brown, 
6 Vet. App. 523, 528-29 (1994); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

In considering whether the claim may be reopened, a two-step 
analysis must be employed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence is both new and material, the 
claim is deemed to have been reopened and it must be 
evaluated on the basis of all of the evidence of record, 
both new and old.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In addition, for the purpose of determining whether a claim 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  There is no requirement, however, 
that such evidence, when viewed in the context of all of the 
evidence, both new and old, create a reasonable possibility 
that the outcome of the case on the merits would be changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the unappealed 1957 RO 
rating decision consisted primarily of service department 
records, showing that the veteran was hospitalized in service 
and then discharged from service due to chronic suppurative 
otitis media, bilateral, that existed prior to enlistment and 
was not responding to treatment.  At the time of such 
treatment in service, in April 1953, the veteran reported 
having had recurrent bouts of drainage from both ears since 
childhood.  In fact, there is of record a report of a pre-
induction examination, conducted in April 1951, at which time 
chronic otitis externa of the right ear was noted.  This 
evidence, in general, failed to show that the veteran's ear 
condition began in active service, or that the veteran's 
prior ear condition worsened during service relative to its 
pre-service condition.

Since the unappealed 1957 RO rating decision, the evidence 
added to the record includes outpatient treatment records and 
a 1998 report of a VA examination showing chronic ear disease 
and its etiology as being due most likely to Eustachian tube 
insufficiency.  This evidence does not offer any connection 
to the veteran's active service some 45 years earlier, and 
does not demonstrate aggravation in service.  The Board finds 
this evidence not material because, without such connection 
or showing of aggravation, the evidence is of no 
significance.  Moreover, additional statements by the veteran 
concerning exposure to loud noises in active service as 
having affected his ear condition, are largely duplicative of 
evidence already of record or are cumulative in nature.  This 
evidence is not new, and is of no significance, as it is not 
competent medical evidence of aggravation in service.  
Paulson v. Brown, 7 Vet. App. 466 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  Hence, the evidence is not "new and 
material."

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection of an ear 
condition, and the 1957 RO rating decision, denying the 
veteran's claim for service connection for an ear condition, 
remains final.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

A.  Factual Background

Service medical records at the time of the veteran's pre-
induction examination in April 1951 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered voice and 
spoken voice.  A chronic otitis externa of the right ear was 
noted.  Service medical records at the time of another pre-
induction examination in November 1952 reveal that the 
veteran's hearing was again 15/15, bilateral, for whispered 
voice and spoken voice.  Records show normal ears.

Service medical records dated in April 1953 show that the 
veteran complained of running left ear, chronic, intermittent 
deafness, and no hearing in the right ear.  The examiner 
noted bilateral scarring.  Records reveal that the veteran's 
right ear hearing was 10/15 for whispered voice; his left ear 
hearing was 12/15 for whispered voice.
  
Service medical records at the time of the veteran's 
separation examination in July 1953 show suppuration in both 
ear canals, and a posterior-superior surgical perforation of 
each eardrum.  Records also show that the veteran underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, ASA units converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
-
35
LEFT
25
20
25
-
25

The veteran underwent a VA examination in November 1956.  
Upon examination, there was a marked bilateral otitis 
external, and marked hearing loss-right 50 percent, left 30 
percent.  The veteran was diagnosed with partial hearing 
loss, both ears, worse on the right, from otitis externa.

VA outpatient records in April 1998 and in May 1998 show that 
the veteran complained of chronic ear pain, mainly right ear, 
occurring every now and then since 1953.  An examiner noted 
that the veteran's chronic right ear pain was possibly 
related to injury in service.  An audiology assessment in 
July 1998 showed a mild conductive hearing loss of the right 
ear, and a moderate conductive hearing loss of the left ear.

The veteran underwent a VA examination in October 1998.  He 
reported that, while in service, he awoke one day with blood 
on his pillow and that this occurred again one week later.  
The veteran reported being treated with antibiotics and later 
discharged.  The veteran also reported that he has had 
continuing problems with draining, particularly of the left 
ear, and that he had never had any surgery on his ears.  Upon 
examination, the auricles were normal.  The right ear 
revealed a normal canal with the tympanic membrane completely 
drawn in and draped across the stapes in a Nature's Type II.  
There was no evidence of any fluid, but the drum had eroded 
the scutum and there was a wide open attic and no evidence of 
active cholesteatoma.  There was conductive loss.  The right 
ear had also had serous fluid from time to time.  Examination 
of the left ear revealed a normal canal; the tympanic 
membrane was perforated posteriorly and appeared to be 
marginally involving approximately 1/2 of the drum.  There was 
no evidence of an ossicular bone that could be visualized.  
The left ear showed a conductive loss that was somewhat worse 
than the right ear.  The ear was somewhat dry with normal 
relatively healthy appearing mucosa.  There was no evidence 
of active ear disease in either ear; but with the 
perforation, there was certainly chronic infection of the 
left ear.  The veteran was diagnosed with (1) chronic ear 
disease since 1953 most likely Eustachian tube insufficiency 
as the etiology; (2) Nature's Type II tympanoplasty of the 
right drum with expected conductive hearing loss; and (3) 
perforation of the left tympanic membrane posteriorly 
superiorly conductive hearing loss.

The veteran underwent a VA audiology examination in September 
1998.  He reported that, in service, he spent a great deal of 
time on the range; and that after the experience, he awoke 
one day with blood on his pillow.   The veteran also reported 
having a hearing loss since military service, and of working 
in a service station after his military discharge.  The 
veteran reported that his greatest difficulty was not 
understanding speech very well.  The veteran reported having 
tinnitus for years and years, and that it bothered him a 
great deal.  Records show that the veteran underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
       
40
30
35
35
LEFT
45
25
25
50
45

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.

Testimony and statements by the veteran are to the effect 
that he may have had earaches as a child, but that he did not 
have any hearing loss prior to service; and that he was 
exposed to loud noises in service, including noises from 
rifles, mortars, and grenades during active duty training.


B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (1999).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
VA would have to demonstrate that the veteran's hearing loss 
clearly and unmistakably pre-existed service based on all 
relevant evidence of record.  Crowe v. Brown, 7 Vet. App. 238 
(1994).

In this case, the veteran's mere admission of having had 
earaches since childhood, without medical evidence or an 
objective medical determination showing that hearing loss 
actually preexisted service, is insufficient by itself to 
rebut the presumption of soundness where his enlistment 
examination shows normal findings.  Id.  The report of his 
pre-induction examination noted that the veteran had 
"chronic otitis external right ear," but no hearing loss 
was noted.  There is no other medical evidence indicating the 
presence of hearing loss prior to service, and the Board 
presumes the veteran, with regard to this issue, to have been 
in sound condition at time of entry into service.

The evidence shows that the veteran currently has bilateral 
hearing loss which meets the criteria of 38 C.F.R. § 3.385 
(1999).  Hence, service connection can be granted for this 
condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records reveal that at the time of separation 
from service, the veteran had auditory decibel thresholds in 
excess of 20 in most frequencies from 500 to 4,000 hertz for 
each ear.  By some medical authorities, auditory decibel 
thresholds of zero to 20 represent normal hearing, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993). 

Records compiled both during and after service show that the 
veteran complained of chronic ear pain and impaired hearing.

In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service or within the one-year 
presumptive period (to a degree of 10 percent), subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In this case, the evidence of record shows that the veteran 
has been diagnosed with both a mild low frequency conductive 
hearing loss and a mild mixed hearing loss in the higher 
frequencies in both ears.  There is no indication in the 
record as to whether the veteran's impaired hearing at the 
time of discharge from service was conductive, sensorineural, 
or mixed.  Moreover, the evidence of record also shows that 
the veteran worked in a service station after his discharge 
from military service.  There is no evidence in the claims 
folder that the veteran was exposed to loud or excessive 
noise in his civil occupation.  Hence, no intercurrent causes 
have been shown here.  38 C.F.R. § 3.303(b).

The evidence of record shows that the veteran was discharged 
from service due to manifestations of a pre-existing ear 
condition, and that impaired hearing was noted at the time.  
The veteran has complained of hearing loss and of chronic ear 
pain since then.  The veteran testified that he was exposed 
to loud noises in service, and reported during VA examination 
that his ear bled on occasion after such exposure.  A VA 
examiner noted that the veteran's chronic ear pain was 
possibly related to injury in service. The Board accepts this 
evidence as proof of noise exposure in service.  Moreover, 
this evidence, when considered with the overall medical 
evidence that indicates some degree of hearing loss within 
both ears beginning in 1953, supports granting service 
connection for bilateral hearing loss.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's bilateral hearing loss had its onset in service.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for bilateral hearing loss with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER


There being no new and material evidence submitted, the 
application to reopen the claim for service connection for an 
ear condition is denied.

Service connection for bilateral hearing loss is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

